DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asati et al. U.S. PGPub 2018/0293363 in view of Bryant et al. U.S. PGPub 2021/0264527.
Regarding claims 21, 30 and 36, Asati discloses a system including one or more memory devices storing instructions thereon that, when executed by one or more processors, cause the one or more processors to: manage a blockchain node configured to store a plurality of copies of a blockchain, the plurality of copies of the blockchain comprising a plurality of blocks linked cryptographically and sequentially (e.g. pg. 1-2, ¶12 and 17-25; Fig. 1A-2); receive a plurality of different software licenses (e.g. licensing levels) for a plurality of users, wherein a first user is assigned a first software license of the plurality of different software licenses and a second user is assigned a second software license of the plurality of different software licenses (e.g. pg. 1-2, ¶12 and 17-25; Fig. 1A-2); communicate with the plurality of nodes to cause one or more licensing blocks to be added to the blockchain (e.g. pg. 1-2, ¶12 and 17-25; Fig. 1A-2); and implement the first software license and the second software license on one or more devices based on the one or more licensing blocks of the blockchain (e.g. pg. 1-2, ¶12 and 17-25; Fig. 1A-2). Regarding claims 22, 31 and 37, Asati discloses the building system of claim 21, wherein the instructions cause the one or more processors to: generate a block comprising at least one of the first software license or the second software license (e.g. pg. 1-2, ¶12 and 17-25; Fig. 1A-2). Regarding claims 24, 33 and 38, Asati discloses the building system of claim 21, wherein the instructions cause the one or more processors to: receive a request message for software of the first software license from a building device (e.g. pg. 1-2, ¶12 and 17-25; Fig. 1A-2); identify that the building device is licensed for the software based on the building blockchain (e.g. pg. 1-2, ¶12 and 17-25; Fig. 1A-2); and implement the software for the building device in response to identifying that the building device is licensed for the software (e.g. pg. 1-2, ¶12 and 17-25; Fig. 1A-2). Regarding claim 25, Asati discloses the building system of claim 21, wherein the instructions cause the one or more processors to: generate an access request for building data of a building device (e.g. pg. 1-2, ¶12 and 17-25; Fig. 1A-2); determine that the building device has access to the building data based on the building blockchain (e.g. pg. 1-2, ¶12 and 17-25; Fig. 1A-2); and send the building data to the building device in response to determining that the building device has access to the building data (e.g. pg. 1-2, ¶12 and 17-25; Fig. 1A-2). Regarding claim 26, Asati discloses the building system of claim 21, wherein the instructions cause the one or more processors to: determine an operating contract for a first building device and a second building device (e.g. pg. 1-2, ¶12 and 17-25; Fig. 1A-2). Regarding claims 28, 34 and 39, Asati discloses the building system of claim 21, wherein the building system further comprises a licensing server comprising a processing circuit configured to: receive a purchase for at least one of the first software license or the second software license for software (e.g. pg. 1-2, ¶12 and 17-25; Fig. 1A-2); generate the one or more licensing blocks comprising the first software license and the second software license in response to receiving the purchase for the first software license (e.g. pg. 1-2, ¶12 and 17-25; Fig. 1A-2); and send the one or more licensing blocks comprising the first software license to a blockchain node to be added to the building blockchain stored on the of blockchain node (e.g. pg. 1-2, ¶12 and 17-25; Fig. 1A-2). Regarding claims 29, 35 and 40, Asati discloses the building system of claim 28, wherein the instructions cause the one or more processors to implement the first software license and the second software license by: identifying the first software license and the second software license in the building blockchain (e.g. pg. 1-2, ¶12 and 17-25; Fig. 1A-2).
 	Asati discloses the system managing computing/network devices via blockchain, but does not explicitly disclose the network devices being building devices in a building environment. Asati does not explicitly disclose utilizing a plurality of blockchain nodes.
 	Bryant discloses managing networked building devices via blockchain in a building environment using multiple blockchain nodes (e.g. abstract; pg. 2, ¶23; pg. 5, ¶64; pg. 6, ¶68 and 71). Regarding claims 22, 31 and 37, Bryant discloses a processor to solve the block by determining a nonce value that causes a hash of block data, the nonce value, and a previous hash of a newest block in the building blockchain to meet a difficulty requirement (e.g. pg. 2, ¶30-31; pg. 4, ¶49 and 53); add the block to the building blockchain as the newest block (e.g. pg. 2, ¶30-31; pg. 4, ¶49 and 53); and send the block to the plurality of blockchain nodes to be added as the newest block in the building blockchain stored on the plurality of blockchain nodes, wherein the block comprises the block data and the nonce value (e.g. pg. 2, ¶30-31; pg. 4, ¶49 and 53). Regarding claims 23 and 32, Bryant discloses he building system of claim 21, wherein the plurality of blocks comprise building data associated with a plurality of zones of the building; wherein the building blockchain further comprises, based on the plurality of blocks, a record of building data for the building (e.g. abstract; pg. 2, ¶23; pg. 5, ¶64; pg. 6, ¶68 and 71).
 	Regarding claim 27, Bryant discloses the building system of claim 26, wherein the instructions cause the one or more processors to: generate a block comprising the operating contract (e.g. pg. 2, ¶30-31; pg. 4, ¶49 and 53); and send the block comprising the operating contract to the plurality of blockchain nodes to be solved and added to the building blockchain stored on the plurality of blockchain nodes (e.g. pg. 2, ¶30-31; pg. 4, ¶49 and 53).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to manage software licenses for networked building devices using multiple blockchain nodes. One of ordinary skill in the art would have been motivated to do this since networked building devices typically have software that can be updated and permissions to update can be conveniently tracked via blockchain technology.
 	Therefore, it would have been obvious to modify Asati with Bryant to obtain the invention as specified in claims 21-40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
May 26, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116